UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Discovery Growth Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: September 30, 2008 Item 1. Schedule of Investments: Putnam Discovery Growth Fund The fund's portfolio 9/30/08 (Unaudited) COMMON STOCKS (94.4%)(a) Shares Value Advertising and Marketing Services (0.2%) Omnicom Group, Inc. (S) 25,200 Aerospace and Defense (1.5%) Boeing Co. (The) 24,300 1,393,605 L-3 Communications Holdings, Inc. 12,400 1,219,168 Lockheed Martin Corp. 23,300 2,555,311 United Technologies Corp. 33,000 1,981,980 Airlines (0.5%) Hawaiian Holdings, Inc. (NON) (S) 271,600 Automotive (0.4%) Copart, Inc. (NON) 53,700 Banking (1.0%) Bank of America Corp. 17,500 612,500 Barclays PLC ADR (United Kingdom) 24,300 600,210 Capitol Federal Financial 39,162 1,736,051 Northern Trust Corp. (S) 3,100 223,820 Toronto-Dominion Bank (The) (Canada) 15,400 939,246 U.S. Bancorp 19,600 705,992 Beverage (0.7%) Coca-Cola Co. (The) 25,900 1,369,592 Pepsi Bottling Group, Inc. (The) 21,100 615,487 PepsiCo, Inc. 20,100 1,432,527 Biotechnology (2.8%) Amgen, Inc. (NON) 20,900 1,238,743 Applied Biosystems, Inc. 4,500 154,125 Genzyme Corp. (NON) 19,100 1,544,999 Illumina, Inc. (NON) (S) 35,800 1,450,974 Invitrogen Corp. (NON) 4,800 181,440 Martek Biosciences Corp. (NON) (S) 140,800 4,423,936 Medicines Co. (NON) (S) 178,500 4,144,770 Building Materials (0.2%) Apogee Enterprises, Inc. 61,700 Cable Television (0.3%) DirecTV Group, Inc. (The) (NON) (S) 51,600 Chemicals (2.3%) Agrium, Inc. (Canada) 16,100 902,888 Airgas, Inc. 43,600 2,164,740 Celanese Corp. Ser. A 9,700 270,727 CF Industries Holdings, Inc. 14,300 1,307,878 FMC Corp. 41,000 2,106,990 Monsanto Co. 22,400 2,217,152 Mosaic Co. (The) 3,100 210,862 Potash Corp. of Saskatchewan (Canada) 7,000 924,070 Terra Industries, Inc. (S) 34,200 1,005,480 Coal (0.6%) Massey Energy Co. 77,000 2,746,590 Patriot Coal Corp. (NON) 5,491 159,514 Commercial and Consumer Services (3.4%) Alliance Data Systems Corp. (NON) (S) 46,100 2,921,818 Brink's Co. (The) 36,300 2,215,026 Dun & Bradstreet Corp. (The) 7,644 721,288 Equifax, Inc. 13,500 465,075 Forrester Research, Inc. (NON) 60,000 1,759,200 Gartner, Inc. (NON) 107,200 2,431,296 H&R Block, Inc. (S) 158,700 3,578,685 Priceline.com, Inc. (NON) 4,500 307,935 Watson Wyatt Worldwide, Inc. Class A 38,800 1,929,524 Communications Equipment (1.1%) Cisco Systems, Inc. (NON) 128,740 2,904,374 Corning, Inc. (S) 22,100 345,644 F5 Networks, Inc. (NON) 91,000 2,127,580 Computers (3.2%) ANSYS, Inc. (NON) (S) 25,235 955,649 Apple Computer, Inc. (NON) 22,100 2,511,886 Electronics for Imaging, Inc. (NON) 67,700 943,061 EMC Corp. (NON) 103,900 1,242,644 Hewlett-Packard Co. 73,800 3,412,512 IBM Corp. 29,000 3,391,840 NetApp, Inc. (NON) 18,900 344,547 Solera Holdings, Inc. (NON) 83,771 2,405,903 Conglomerates (1.3%) General Electric Co. 103,400 2,636,700 Honeywell International, Inc. 17,000 706,350 SPX Corp. 12,000 924,000 Walter Industries, Inc. 37,090 1,759,921 Consumer Finance (0.7%) Capital One Financial Corp. 7,600 387,600 World Acceptance Corp. (NON) 76,000 2,736,000 Consumer Goods (2.4%) Church & Dwight Co., Inc. 62,700 3,893,043 Clorox Co. 10,200 639,438 Colgate-Palmolive Co. 8,400 632,940 Elizabeth Arden, Inc. (NON) 85,400 1,676,402 Procter & Gamble Co. (The) 67,100 4,676,199 Consumer Services (0.7%) Netflix, Inc. (NON) (S) 5,000 154,400 TrueBlue, Inc. (NON) 186,100 3,007,376 Containers (%) Owens-Illinois, Inc. (NON) 7,300 Distribution (0.8%) Spartan Stores, Inc. 162,000 Electric Utilities (0.3%) Edison International 20,800 829,920 FirstEnergy Corp. 5,100 341,649 Public Service Enterprise Group, Inc. 10,600 347,574 Electrical Equipment (0.3%) Emerson Electric Co. 10,400 424,216 Insteel Industries, Inc. 87,100 1,183,689 Electronics (2.8%) Altera Corp. (S) 119,200 2,465,056 Amphenol Corp. Class A (S) 41,800 1,677,852 Badger Meter, Inc. (S) 37,500 1,760,625 Intel Corp. 106,500 1,994,745 Itron, Inc. (NON) (S) 22,700 2,009,631 MEMC Electronic Materials, Inc. (NON) 11,500 324,990 National Semiconductor Corp. 25,900 445,739 Texas Instruments, Inc. (S) 57,600 1,238,400 Xilinx, Inc. (S) 51,500 1,207,675 Energy (Oil Field) (2.3%) Basic Energy Services, Inc. (NON) 66,200 1,410,060 Cameron International Corp. (NON) (S) 48,100 1,853,774 Dresser-Rand Group, Inc. (NON) 5,600 176,232 FMC Technologies, Inc. (NON) 11,400 530,670 Halliburton Co. 46,200 1,496,418 Key Energy Services, Inc. (NON) (S) 93,100 1,079,960 National-Oilwell Varco, Inc. (NON) 20,717 1,040,615 Noble Corp. 6,400 280,960 Schlumberger, Ltd. 9,800 765,282 Smith International, Inc. (S) 24,400 1,430,816 Transocean, Inc. (NON) 6,500 713,960 Energy (Other) (0.7%) Covanta Holding Corp. (NON) 103,200 2,470,608 First Solar, Inc. (NON) 1,300 245,583 Optisolar, Inc. (acquired 7/30/08, cost $617,098) (Private) (RES) (NON) (F) 99,532 617,098 Engineering & Construction (1.1%) EMCOR Group, Inc. (NON) 48,600 1,279,152 Fluor Corp. 39,400 2,194,580 Quanta Services, Inc. (NON) 65,600 1,771,856 Entertainment (0.2%) Town Sports International Holdings, Inc. (NON) 127,900 Financial (0.6%) Assurant, Inc. 18,700 1,028,500 Citigroup, Inc. 31,800 652,218 JPMorgan Chase & Co. 14,000 653,800 Nasdaq OMX Group, Inc. (The) (NON) 17,200 525,804 Food (1.2%) Bunge, Ltd. (S) 4,900 309,582 Cal-Maine Foods, Inc. (S) 22,500 617,400 Corn Products International, Inc. 4,400 142,032 Dean Foods Co. (NON) 10,400 242,944 H.J. Heinz Co. (S) 54,700 2,733,359 M&F Worldwide Corp. (NON) (S) 35,900 1,436,000 Forest Products and Packaging (1.0%) Plum Creek Timber Company, Inc. (R) (S) 98,600 Gaming & Lottery (%) International Game Technology 6,600 Health Care Services (3.7%) Aetna, Inc. 8,200 296,102 Amedisys, Inc. (NON) (S) 41,200 2,005,204 Charles River Laboratories International, Inc. (NON) 72,700 4,037,031 Express Scripts, Inc. (NON) (S) 53,900 3,978,898 Genoptix, Inc. (NON) 47,800 1,561,626 Humana, Inc. (NON) 6,600 271,920 Medco Health Solutions, Inc. (NON) 7,600 342,000 Omnicare, Inc. (S) 70,500 2,028,285 Psychiatric Solutions, Inc. (NON) (S) 24,900 944,955 Vivus, Inc. (NON) (S) 201,400 1,599,116 WellPoint, Inc. (NON) 10,700 500,439 Insurance (0.8%) AFLAC, Inc. 11,900 699,125 AON Corp. 43,800 1,969,248 FPIC Insurance Group, Inc. (NON) 20,700 1,063,773 Investment Banking/Brokerage (1.6%) Blackstone Group LP (The) 55,200 846,768 Federated Investors, Inc. 15,200 438,520 Goldman Sachs Group, Inc. (The) 16,350 2,092,800 Invesco, Ltd. 9,300 195,114 Janus Capital Group, Inc. (S) 35,900 871,652 LaBranche & Company, Inc. (NON) (S) 348,300 1,567,350 Raymond James Financial, Inc. 15,800 521,084 State Street Corp. 18,000 1,023,840 T. Rowe Price Group, Inc. 2,600 139,646 Machinery (1.1%) AGCO Corp. (NON) (SEG) 13,600 579,496 Caterpillar, Inc. 27,300 1,627,080 Cummins, Inc. (S) 9,600 419,712 Deere (John) & Co. 15,000 742,500 Joy Global, Inc. 44,000 1,986,160 Manufacturing (2.5%) Flowserve Corp. 14,100 1,251,657 Knoll, Inc. 139,700 2,112,264 Matthews International Corp. (S) 104,611 5,307,962 Teleflex, Inc. 47,600 3,022,124 Media (0.9%) Interpublic Group of Companies, Inc. (The) (NON) (S) 183,200 1,419,800 Time Warner, Inc. 35,600 466,716 Walt Disney Co. (The) 36,550 1,121,720 Warner Music Group Corp. (S) 184,396 1,401,410 Medical Technology (9.6%) American Medical Systems Holdings, Inc. (NON) 230,600 4,095,456 Baxter International, Inc. 17,700 1,161,651 Beckman Coulter, Inc. 24,100 1,710,859 Becton, Dickinson and Co. (S) 22,300 1,789,798 C.R. Bard, Inc. 33,800 3,206,606 Cynosure, Inc. Class A (NON) (S) 85,000 1,524,900 Datascope Corp. (S) 61,500 3,175,245 Edwards Lifesciences Corp. (NON) (S) 23,100 1,334,256 Haemonetics Corp. (NON) 38,100 2,351,532 Hospira, Inc. (NON) 30,200 1,153,640 Intuitive Surgical, Inc. (NON) 1,700 409,666 Luminex Corp. (NON) (S) 136,300 3,408,863 Masimo Corp. (NON) (S) 59,300 2,205,960 Medtronic, Inc. 35,600 1,783,560 Mettler-Toledo International, Inc. (NON) 2,200 215,600 PerkinElmer, Inc. (S) 64,300 1,605,571 St. Jude Medical, Inc. (NON) 23,300 1,013,317 Steris Corp. 47,900 1,800,082 Techne Corp. (NON) 23,600 1,702,032 Varian Medical Systems, Inc. (NON) 38,300 2,188,079 Waters Corp. (NON) 2,700 157,086 West Pharmaceutical Services, Inc. (S) 102,800 5,018,696 Zimmer Holdings, Inc. (NON) 5,500 355,080 Zoll Medical Corp. (NON) 65,600 2,146,432 Metals (1.7%) AK Steel Holding Corp. (S) 26,900 697,248 Cleveland-Cliffs, Inc. 23,200 1,228,208 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 34,500 1,961,325 Goldcorp, Inc. (Toronto Exchange) (Canada) 81,700 2,584,171 Nucor Corp. 5,000 197,500 Southern Copper Corp. (S) 7,500 143,100 Steel Dynamics, Inc. (S) 70,500 1,204,845 United States Steel Corp. 3,100 240,591 Natural Gas Utilities (0.1%) Energen Corp. 9,500 Office Equipment & Supplies (0.4%) HNI Corp. (S) 76,284 Oil & Gas (9.5%) Chevron Corp. 18,700 1,542,376 Comstock Resources, Inc. (NON) (S) 65,041 3,255,302 ConocoPhillips 29,000 2,124,250 Contango Oil & Gas Co. (NON) (S) 24,857 1,341,781 Devon Energy Corp. 17,200 1,568,640 Encore Acquisition Co. (NON) 22,482 939,298 EXCO Resources, Inc. (NON) 56,000 913,920 Exxon Mobil Corp. 91,000 7,067,060 Helmerich & Payne, Inc. 40,500 1,749,195 Hess Corp. 13,600 1,116,288 Marathon Oil Corp. 11,400 454,518 McMoRan Exploration Co. (NON) (S) 160,944 3,804,716 Occidental Petroleum Corp. 33,700 2,374,165 OGX Petroleo E Gas Participa (Brazil) (NON) 13 2,644 Patterson-UTI Energy, Inc. (S) 43,855 877,977 Penn Virginia Corp. (S) 39,100 2,089,504 PetroHawk Energy Corp. (NON) 137,000 2,963,310 Petroquest Energy, Inc. (NON) (S) 131,800 2,023,130 Range Resources Corp. 42,800 1,834,836 Rex Energy Corp. (NON) (S) 89,600 1,412,096 Sunoco, Inc. 14,400 512,352 Vaalco Energy, Inc. (NON) (S) 211,400 1,445,976 Valero Energy Corp. 26,300 796,890 Whiting Petroleum Corp. (NON) (S) 45,322 3,229,646 Pharmaceuticals (6.6%) Bristol-Myers Squibb Co. 30,400 633,840 Cephalon, Inc. (NON) (S) 42,800 3,316,572 Depomed, Inc. (NON) 366,400 1,337,360 Eli Lilly & Co. 16,000 704,480 Emergent Biosolutions, Inc. (NON) 109,819 1,437,531 Forest Laboratories, Inc. (NON) 9,600 271,488 Johnson & Johnson 52,800 3,657,984 King Pharmaceuticals, Inc. (NON) 159,700 1,529,926 Merck & Co., Inc. 44,200 1,394,952 Mylan Laboratories, Inc. (NON) (S) 54,800 625,816 Owens & Minor, Inc. (S) 103,300 5,010,050 Perrigo Co. (S) 81,700 3,142,182 Pfizer, Inc. 34,800 641,712 Schering-Plough Corp. (S) 45,300 836,691 Valeant Pharmaceuticals International (NON) (S) 175,200 3,586,344 Watson Pharmaceuticals, Inc. (NON) (S) 86,600 2,468,100 Wyeth 28,400 1,049,096 Power Producers (0.2%) AES Corp. (The) (NON) (S) 77,500 905,975 NRG Energy, Inc. (NON) (S) 10,900 269,775 Publishing (0.6%) Marvel Entertainment, Inc. (NON) (S) 79,900 Railroads (0.1%) Norfolk Southern Corp. 6,200 Real Estate (0.6%) CB Richard Ellis Group, Inc. Class A (NON) 40,401 540,161 HCP, Inc. (R) 52,400 2,102,812 Jones Lang LaSalle, Inc. 5,864 254,967 Regional Bells (0.6%) AT&T, Inc. 68,800 1,920,896 Verizon Communications, Inc. 24,900 799,041 Restaurants (1.2%) CEC Entertainment, Inc. (NON) (S) 65,100 2,161,320 CKE Restaurants, Inc. 187,400 1,986,440 McDonald's Corp. (S) 6,600 407,220 Yum! Brands, Inc. 29,300 955,473 Retail (6.5%) Abercrombie & Fitch Co. Class A (SEG) 5,600 220,920 Aeropostale, Inc. (NON) (S) 46,900 1,505,959 Amazon.com, Inc. (NON) 1,200 87,312 AnnTaylor Stores Corp. (NON) (S) 14,208 293,253 AutoZone, Inc. (NON) 25,700 3,169,838 Best Buy Co., Inc. 5,200 195,000 Big Lots, Inc. (NON) (S) 12,400 345,092 BJ's Wholesale Club, Inc. (NON) (S) 9,600 373,056 Buckle, Inc. (The) (S) 19,200 1,066,368 Cash America International, Inc. 48,600 1,751,544 CVS Caremark Corp. 34,100 1,147,806 Dollar Tree, Inc. (NON) 9,154 332,839 Dress Barn, Inc. (NON) (S) 184,000 2,813,360 GameStop Corp. (NON) 8,200 280,522 K-Swiss, Inc. Class A 93,900 1,633,860 Kroger Co. 31,800 873,864 Limited Brands, Inc. 162,400 2,812,768 Lowe's Cos., Inc. 18,700 443,003 NBTY, Inc. (NON) 70,200 2,072,304 Rent-A-Center, Inc. (NON) 120,200 2,678,056 Safeway, Inc. 25,400 602,488 TJX Cos., Inc. (The) (S) 85,600 2,612,512 Urban Outfitters, Inc. (NON) (S) 70,000 2,230,900 Wal-Mart Stores, Inc. 24,200 1,449,338 Schools (1.5%) Apollo Group, Inc. Class A (NON) 25,400 1,506,220 Career Education Corp. (NON) 161,200 2,635,620 DeVry, Inc. 27,900 1,382,166 ITT Educational Services, Inc. (NON) 18,100 1,464,471 Semiconductor (0.3%) Advanced Energy Industries, Inc. (NON) (S) 104,100 Shipping (0.5%) DryShips, Inc. (Greece) (S) 40,300 1,430,247 Kirby Corp. (NON) (S) 10,100 383,194 Ryder System, Inc. 5,500 341,000 Software (3.6%) Activision Blizzard, Inc. (NON) 266,200 4,107,466 Adobe Systems, Inc. (NON) 44,900 1,772,203 Autodesk, Inc. (NON) (S) 3,800 127,490 Mantech International Corp. Class A (NON) 36,500 2,164,085 Microsoft Corp. 175,600 4,686,764 Sybase, Inc. (NON) (S) 62,600 1,916,812 Symantec Corp. (NON) 46,100 902,638 VMware, Inc. Class A (NON) (S) 5,100 135,864 Websense, Inc. (NON) 67,629 1,511,508 Staffing (0.4%) Hewitt Associates, Inc. Class A (NON) 56,500 Technology (0.7%) Affiliated Computer Services, Inc. Class A (NON) 65,500 Technology Services (2.4%) Accenture, Ltd. Class A (Bermuda) 13,100 497,800 Acxiom Corp. 123,400 1,547,436 Baidu.com ADR (China) (NON) 1,000 248,230 Convergys Corp. (NON) 74,600 1,102,588 eBay, Inc. (NON) 24,300 543,834 Global Payments, Inc. 32,800 1,471,408 Google, Inc. Class A (NON) 5,567 2,229,695 SAIC, Inc. (NON) (S) 136,900 2,769,487 Salesforce.com, Inc. (NON) (S) 8,800 425,920 Sohu.com, Inc. (China) (NON) 4,600 256,450 Yahoo!, Inc. (NON) 13,100 226,630 Telecommunications (0.6%) American Tower Corp. Class A (NON) 6,300 226,611 NII Holdings, Inc. (NON) 73,700 2,794,704 Textiles (0.2%) Coach, Inc. (NON) 34,600 866,384 NIKE, Inc. Class B 4,300 287,670 Tobacco (0.2%) Altria Group, Inc. 17,500 347,200 Philip Morris International, Inc. 9,000 432,900 Toys (1.1%) Hasbro, Inc. 75,800 2,631,776 Leapfrog Enterprises, Inc. (NON) (S) 254,000 2,682,240 Total common stocks (cost $494,870,347) INVESTMENT COMPANIES (0.8%)(a) Shares Value iShares FTSE/Xinhua China 25 Index Fund 3,900 $134,433 Market Vectors Gold Miners ETF (Exchange-traded fund) 114,100 3,914,771 Total investment companies (cost $3,998,052) CONVERTIBLE PREFERRED STOCKS (%)(a) (cost $311,442) Shares Value Totality Corp. Ser. D, $0.346 cum. cv. pfd. (acquired 7/27/00, cost $311,442) (Private)(RES)(NON)(F) 122,060 SHORT-TERM INVESTMENTS (22.6%)(a) Principal amount/shares Value Federated Prime Obligations Fund 24,143,929 $24,143,929 Short-term investments held as collateral for loaned securities with yields ranging from 0.50% to 3.01% and due dates ranging from October 1, 2008 to November 10, 2008 (d) $83,585,734 83,496,432 Total short-term investments (cost $107,640,361) TOTAL INVESTMENTS Total investments (cost $606,820,202) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/08 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation S&P 500 Index (Long) 17 $4,961,450 Dec-08 $(245,050) NOTES (a) Percentages indicated are based on net assets of $476,746,688 . (b) The aggregate identified cost on a tax basis is $606,989,757, resulting in gross unrealized appreciation and depreciation of $17,100,891 and $62,335,890, respectively, or net unrealized depreciation of $45,234,999. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at September 30, 2008 was $617,110 or 0.1% of net assets. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at September 30, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2008, the value of securities loaned amounted to $80,978,667. The fund received cash collateral of $83,496,432 which is pooled with collateral of other Putnam funds into 52 issues of short-term investments. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $555,754 for the period ended September 30, 2008. During the period ended September 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $280,639,045 and $300,981,360, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008 the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2008. At September 30, 2008, liquid assets totaling $4,961,450 have been designated as collateral for open futures contracts. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 477,641,216 $ (245,050) Level 2 $ 83,496,432 - Level 3 $ 617,110 - Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of September 30, 2008: Investment in Securities Other Financial Instruments* Balance as of December 31, 2007 $ $ - Accrued discounts/premiums $ - $ - Realized Gain / Loss $ 8,260 $ - Change in net unrealized appreciation (depreciation) $ (7,910) $ - Net Purchases / Sales $ 608,838 $ - Net Transfers in and/or out of Level 3 $ - $ - Balance as of September 30, 2008 $ $ - * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Discovery Growth Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 26, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 26, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 26, 2008
